991 A.2d 214 (2010)
201 N.J. 414
In the Matter of Mark E. GOLD, an Attorney at Law.
No. D-50 September Term 2009, 065239
Supreme Court of New Jersey.
March 10, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-227, concluding on the record certified to the Board pursuant to Rule 1:20-4(f) (default by respondent), that MARK E. GOLD of TENAFLY, who was admitted to the bar of this State in 1972, and who has been temporarily suspended from the practice of law since April 22, 2009, should be disbarred for violating RPC 1.15(a) (failure to safeguard funds), RPC 8.1(b) (failure to cooperate with ethics authorities), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation), and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979) (knowing misappropriation of trust funds), and In re Hollendonner, 102 N.J. 21, 504 A.2d 1174 (1985) (knowing misappropriation of escrow funds);
And MARK E. GOLD having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that MARK E. GOLD be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that MARK E. GOLD be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.